         Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF PENNSYLVANIA



NEXT FINANCIAL GROUP, INC.,                         CASE no. 3:19-cv-168
          Plaintiff,
                                                    ELECTRONICALLY FILED
       v.

GMS MINE REPAIR AND
MAINTENANCE, INC.,
          Defendant.




   VERIFIED COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE
                              RELIEF

       Plaintiff NEXT Financial Group, Inc., by its attorneys, Marshall Dennehey Warner

Coleman & Goggin, hereby alleges for its Complaint against Defendant GMS Mine Repair and

Maintenance, Inc. as follows:

                                 NATURE OF THE ACTION

       1. Flaintiff seeks a decla1°atory judgment and p1°eliminary and permanent injunctive relief

to preclude Defendant from proceeding with an arbitl'ation it filed before the Financial Industry

Regulatory Authority ("FINRA") on or about September 12, 2019 captioned GMS Mine Repair &

Maintenance, Inc. v. NEXT Financial Group, Inc., Arbitration No. 19-02750 (hereinafter "the

FINRA Arbitration"). A hue and accurate copy of the Statement of Claim tiled by Defendant in

the FINRA Arbitration is attached hereto as Exhibit A and is incorporated herein by reference.
         Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 2 of 9




                                                PARTIES

        2. Plaintiff NEXT Financial Group, Inc. is a Virginia corporation, a registered broker-

dealer, and a member of FINRA. At all times relevant hereto, Plaintiff maintained a branch office

designated as an office ofsupervisoryjurisdiction at 322 FraMstown Road, Altoona, Blair County,

PA 16602.

        3. Upon information and belief, Defendant GMS Mine Repair and Maintenance, Inc. is a

Maryland corporation that maintains its principal place of business located at 32 Ente1'p1'ise Drive,

Mountain Lake Park, Garrett County, Maryland 21550.

                                  JURISDICTIUN AND VENUE

        4. This is an action for declaratory judgment pursuant to Federal Rule of Civil Procedure

57 and 28 U.S.C. §2201 and for injunctive relief pursuant to Federal Rule of Civil Procedure 65.

        5. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §133l because this

case relates to an a1'bit1°ati0n in which Defendant alleges, inter alia, violations of federal law. See,

Exhibit A, W8-51.

        6. This Coult also has subject matter jurisdiction pursuant 28 U.S.C. §l332 because the

matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and

is between citizens of different states.

        7. This Court has person] jurisdiction over Defendant because this action axises out of

specific acts undertaken by Defendant within the Commonwealth of Pennsylvania, including

commencing the FINRA A1°bit1'ation here.

        8. Venue is proper under 28 U.S.C. §]391 because a substantial part of the events giving

rise to this action occurred within this judicial district. In particular, Defendant filed its FINRA

Arbitration claims in this judicial district.


                                                  2
         Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 3 of 9




                                  FACTUAL BACKGROUND

        9. Defendant initiated the FINRA Arbitration and filed a Statement of Claim against

Piaintiffon September 12, 2019.

        10. The Statement of Claim was served on Plaintiff on September 27, 2019, which is when

Plaintiff first learned of the FINRA Arbitration.

        11. Plaintiffs Answer to the Statement of Claim is due on or before November 4, 2019.

        12. FINRA has selected Pittsburgh, Pennsylvania as the hearing location for the

Arbitration.

        13. Defendant claims losses in its Statement of Claim of $3.45 million. Plaintiff denies

that it is liable to Defendant.

        14. Plaintiff has never had any agreement to arbitrate with Defendant and does not consent

to arbitration,

        35. FINRA Rule 12200 requires FINRA members, such as Plaintiff, to submit to a1°bit1'ation

to resolve claims brought by claimants, but only if the claimant is the member's "customer," or if

the member has explicitly agreed to a1°bitrate disputes between the claimant and a member.

        16. Defendant is not now, nor has Defendant ever been, a customer of Plaintiff.

        17. Defendant has never had a brokerage account with Plaintiff.

        18. Defendant did not purchase any securities from Plaintiff or receive investment guidance

from Plaintiff,

        19. There has never been any contractual 01° other relationship between Plaintiff and

Defendant, let alone in an agreement to arbitrate.

        20. Therefore, FINRA Rule 12200 does not require Plaintiff to submit to FINRA arbitration

regarding disputes with Defendant.



                                                    3
         Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 4 of 9




        21. Defendant, in its Statement of Claim, alleges that it was defrauded into investing in a

"phony" business venture by Douglas P. Simanski, who previously was associated with Plaintiff,

and specifically in "one of two coal mining companies in which Mr. Simanski claimed to have an
                                                                                                  $3
ownership interest, (This is the phony investment which caused the clairnant's harm in this case).

       22. Defendant further alleges in its Statement of Claim that it "has lost $3.45 million in an

investment Simanski pitched to it as an investment opportunity in a 'black diamond' mine

operation."

       23. Plaintiff does not now, and has not ever, had any interest in the mine operation

referenced in Defendant's Statement of Claim. As well, Plaintiff never provided Defendant with

any investment guidance concerning the mine operation.

       24, Rather, Mr. Simanski's involvement in the mine operation was wholly independent,

separate, and distinct from any work he pel'formed, or services he rendered, on behalf of Plaintiff.

       25. In fact, on April 24, 2012, Mr. Simanski completed an Outside Business Activity

Disclosure form wherein he disclosed as an outside business activity his 100% ownership inte1'es'F

in Black Diamond Coal Company, the "black diamond mine operation" in question. A true and

accurate copy offer. Simanski's Outside Business Activities Disclosure form is attached hereto as

Exhibit B and is incorporated herein by reference.

       26. To the extent Defendant believes it was defrauded into investing in the mine operation,

and suffered losses as a consequence thereof, Defendant's claims are the result of a direct

investment by Defendant in Mr. Sinlanski's disclosed outside business activity, which business

was outside the scope of his work for, and affiliation with, Plaintiff.

       27. Consequently, Plaintiff has no obligation to arbitrate any claims brought by Defendant.




                                                  4
          Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 5 of 9



        28. There is no basis upon which Defendant can compel Plaintiff to paliicipate in the

FINRA Arbitration.

        29. The existence or non-existence of a valid arbitration agreement between the parties is

a matter to be decided by this Court, not by an arbitration panel.

        30. An injunction is necessary to maintain the status quo until the Could is able to resolve

the parties' dispute on the merits and to prevent i1'repa1'able injury to Plaintiff from having to

arbitrate issues that it has not agreed to al'bitrate.

        31. Whether Plaintiff can be compelled to defend against the claims asserted against it in

the FINRA Arbitration is an issue that affects the parties' immediate legal interests.

        32. Unless Defendant is enjoined from proceeding with the FINRA arbitl'ation, Plaintiff

will be 1'equi1°ed to respond to Defendant's Statement of Claim on or before November 4, 2019.

Any such response could result in a waiver oflPlaintifF s right to defend against Defendants claims

in a court of competent jurisdiction.

        33. A permanent injunction precluding Defendant from pursuing its claim in the FINRA

arbitration is proper and wau'anted.

                           COUNT I - DECLARATORY JUDGMENT
                         AS TO NON-ARBITRABILITY - 28 U.S.C. $2201


        34. Plaintiff incorporates by 1'eference the allegations set foith in Paragraphs 1-33 above as

if more fully set forth at length herein.

        35. FINRA Rule 12200 (A1°bit1'ation Under an Arbit1°ation Agreement or the Rules of

FINRA) states:

                Parties must arbitrate a dispute under the Code if:

                     •   arbitration under the Code is either:

                         (l) required by a written agreement, 01°

                                                     5
          Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 6 of 9



                         (2) required by the customer,

                     .   The dispute is between a customer and a member 01'
                         associated person of a member, and

                         The dispute arises in connection with the business activities
                         of the member or the associated person, except disputes
                         involving the insurance business activities of a member that
                         is also an insurance company. (emphasis applied)

        36, No agreement exists between Plaintiff and Defendant to arbitrate any disputes,

including those asserted by Defendant in the FINRA Arbitration.

        37. Defendant is not and never has been a "custonlel"' of Plaintiff, whether under FINRA

Rule 12200 or otherwise. The1'efo1'e, Plaintiff is not obligated to arbitrate any of Defendant's

claims asserted in the FINRA arbitl'ation

        38. Declaratory relief is appropriate because there is a substantial continuing controversy

between the parties that is definite and concrete, affecting the parties' legal interests with sufficient

immediacy, and Plaintiff has a reasonable expectation that its injury will continue in the future in

the absence of declaratory relief.

        39. Plaintiff seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and 28

U.S.C. §220l that Defendant is not a customer of Plaintiff and that Defendan1;'s claims are not

a1'bit1'able in the FINRA a1°bitration.

                               COUNT II - INJUNCTIVE RELIEF
        40. Plaintiff incorporates by reference the allegations of Paragraphs 1-39 above as if more

fully set folih at length herein.

        41. Plaintiff is reasonably likely to prevail on the merits regarding the arbitrability of

Defendants claims because there is no agreement to arbitrate between Plaintiff and Defendant,

and Defendant is not, and never has been, Plaintiffs customer under FINRA Rule 12200.



                                                   6
           Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 7 of 9




          42. Plaintiff will suffer irreparable injury if it is compelled to arbitrate Defendant's claims

in the FINRA Arbitration.

          43. The balance of equities favors entry of an injunction.

          44. The entry of an injunction would serve the public interest.

          45. Accordingly, Plaintiff satisfies the legal standards for preliminary and permanent

injunctive relief under Federal Rule of Civil Procedure 65, and therefore Defendant should be

enjoined from proceeding with the FINRA arbitration.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff NEXT Financial Group, Inc. is entitled to judgment as against

Defendant GMS Mine Repair and Maintenance, Inc. as follows:

                 a. A declaratory judgment that the Defendant is not a customer of Plaintiff and

therefore Defendant's claims against Plaintiff are not arbitrable,

                 b. Orders preliminarily and permanently enjoining Defendant from further

proceeding with the FTNRA Arbitration, awarding Plaintiff all attorney's fees and other costs

associated with this action, and awarding all other and fuither relief as the Court deems just and

proper.

                                                 Respectfully submitted,

                                                 MARSHALL, DENNEHEY, WARNER,
                                                 COLEMAN & GOGGIN


Dated: October 16       9   2019                 B Y: Is/James A. McGovern
                                                 James A. McGovern, Esquire
                                                 PA Atty. I.D. No. 61361
                                                 Union Trust Building
                                                 501 Grant St., Suite 700
                                                 Pittsburgh, PA 15219
                                                 Ph: (412) 803-1180
                                                 Fax: (412) 803-1188
                                                 Email: jalncQovcni6?2n1dwcg.com

                                                    7
          Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 8 of 9




                                      And

                                      /s/ ClWsiophel' J Conrad
                                      Christophe1° J. Conrad, Esquire
                                      PA Atty. LD. No. 202348
                                      MARSHALL DENNEHEY WARNER
                                      COLEMAN & GOGGIN
                                      100 Col'porate Center Drive, Suite 201
                                      Camp Hill, PA 17011
                                      Ph: (717) 65]-3531
                                      Fax: (717) 651-3707
                                      Email: 9jeo1;1'zu1@1;;.d_wc;1.com

                                      A foo1'17eys.for NEXT Financial Grozqa, Inc.

LEGAI/125257455.vl




                                        8
        Case 3:19-cv-00168-KRG Document 1 Filed 10/16/19 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I, James A. McGovern, Esquire hereby certify that on the date set forth below I served the

foregoing document on all counsel of record, by electronic mail, addressed as follows:


                               Richard S. Frankowski, Esq. and
                                    Robert E. Norton, Esq.
                                  The Mankowski Firm, LLC
                                   2126 15th Avenue South
                                   Birmingham, AL 35205
                                 richa1'd@f1'anl<owskifirnx.com
                                    rob(8>frankowskifi1'm.com
               Attorneys for Defendant GMS Mine Repair and Maintenance, Inc.


Dated: October 16, 2019              B Y:   Is/James A. McGovern
                                            James A. McGovern, Esquire
                                            PA Atty. I.D. No. 61361
                                            Union Trust Building
                                            501 Grant St., Suite 700
                                            Pittsburgh, PA 15219
                                            Ph: (412) 803-1180
                                            Fax: (412) 803-1188
                                            Email: jamcgovern@mdwcg.com
                                            Attorneys/lor NEXT Financial Group, Inc.




                                              11
